IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00235-CR

                     IN RE MATTHEW ALAN CLENDENNEN


                                 Original Proceeding


                                       ORDER


       Relator Matthew Alan Clendennen’s Petition for Writ of Mandamus was filed on

July 1, 2015. Relator has since filed a Motion to Excuse the Filing of a Clerk’s Record.

       The Texas Rules of Appellate Procedure do not contemplate a record filed by

either the clerk or the court reporter in an original proceeding. TEX. R. APP. P. 52.7. The

appellate rules specify the filing of the record is the responsibility of the relator. Id.

52.7(a). Generally, what would appear in a clerk’ record is brought before the Court by

the relator pursuant to Rule 52.7(a)(1). Id. (a)(1). Further, testimony and exhibits that

would appear in a reporter’s record are brought before the Court pursuant to Rule

52.7(a)(2). Id. (a)(2).
       The Clerk will accept and file a clerk’s record or a reporter’s record directly from

the clerk or reporter in a mandamus proceeding as a substitute for a record filed by the

relator. Such substitution does not excuse or relieve the obligation of the relator to

otherwise provide the record necessary to review the issues presented in the petition.

The relator’s motion represents that the relator has filed as either an appendix or sworn

record the documents needed for the Court to conduct its review of the issues. There is

no duty on the trial court clerk to file additional documents for the mandamus record to

be complete.

       Accordingly, relator’s Motion to Excuse the Filing of a Clerk’s Record is

dismissed as moot.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed July 16, 2015




In re Clendennen                                                                     Page 2